Exhibit 10.1

SENIOR UNSECURED PROMISSORY NOTE

 

US$26,330,000    June 14, 2011

FOR VALUE RECEIVED, the undersigned, GLOBAL CROSSING LIMITED, an exempted
company with limited liability formed under the laws of Bermuda (the “Company”),
promises to pay on December 14, 2011 (the “Maturity Date”) to the order of STT
CROSSING LTD or assignee (“Payee”), in lawful money of the United States of
America, in immediately available funds, the principal amount of $26,330,000.

(1) INTEREST. The Company promises to pay interest on the principal amount of
this Note, which shall accrue at 9% per annum from the date hereof through and
including the Maturity Date, in arrears on the Maturity Date. The Company will
pay interest on overdue principal and interest from time to time on demand at a
rate that is 1% per annum in excess of the rate then in effect to the extent
lawful. Interest will be computed on the basis of a 360-day year of twelve
30-day months.

(2) METHOD OF PAYMENT. This Note will be payable as to principal and interest by
wire transfer of immediately available funds in accordance with wire transfer
instructions to be provided by Payee to the Company. Such payment will be in
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts.

(3) OPTIONAL PREPAYMENT. The Company shall have the right to prepay, upon 10
days’ prior written notice to the Payee, the principal amount outstanding
hereunder in whole (but not in part) without premium or penalty at any time,
provided that the Company shall at the same time pay to the Payee accrued
interest on the amount prepaid to and including the date of prepayment.

(4) MANDATORY PREPAYMENY UPON CERTAIN EVENTS UNDER AMALGAMATION AGREEMENT.

(a) On the date on which all conditions to the closing of the “Amalgamation” (as
defined in the Agreement and Plan of Amalgamation, dated April 10, 2011, by and
among Level 3 Communications, Inc., Apollo Amalgamation Sub, Ltd. and the
Company (the “Amalgamation Agreement”)) have been satisfied or waived, other
than those conditions that by their nature are to be satisfied at the closing,
provided that such conditions are reasonably capable of being satisfied at the
closing, the Company shall make payment to the Payee in an amount equal to the
principal amount hereof plus accrued interest hereon through and including the
date of such payment.

(b) If the Amalgamation Agreement is terminated for any reason, the Company
shall make payment to the Payee in an amount equal to the principal amount
hereof plus accrued interest hereon through and including the date of such
payment on the date that is 45 days after the termination of the Amalgamation
Agreement (or such other earlier or later date prior to the Maturity Date as the
parties may mutually agree, in which case the Company shall make such payment to
the Payee on such agreed date).



--------------------------------------------------------------------------------

(5) MANDATORY REPAYMENT UPON A CHANGE OF CONTROL. If a “Change of Control”
occurs, the Company shall promptly, and in any event within four days after such
occurrence, make payment to the Payee in an amount equal to the principal amount
hereof plus accrued interest hereon through and including the date of such
payment. “Change of Control” means the occurrence of any of the following:

(a) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger, amalgamation or consolidation), in one
or a series of related transactions, of all or substantially all of the
properties or assets of the Company and its subsidiaries taken as a whole;

(b) the consummation of any transaction (including, without limitation, any
merger, amalgamation or consolidation), the result of which is that any person
(including any “person” as such term is used in Section 13(d) of the Securities
Exchange Act of 1934) becomes the beneficial owner, directly or indirectly, of
more than 50% of the voting stock of the Company, measured by voting power
rather than number of shares; or

(c) the first day on which a majority of the members of the Board of Directors
of the Company are persons who were neither members of such Board on the date
hereof nor nominated for election or elected to such Board with the approval of
a majority of Board members on the date hereof.

Paragraph (4) and this paragraph (5) shall be without prejudice to the Company’s
obligation to make payment in accordance with the first paragraph and paragraph
(1), for the avoidance of doubt.

(6) DEFAULTS AND REMEDIES. Each of the following shall constitute an “Event of
Default” hereunder:

(i) default in the payment when due of the principal of or interest on this
Note;

(ii) default, event or other matter under any mortgage, indenture, agreement or
other instrument under which there may be issued or by which there may be
secured or evidenced any indebtedness for money borrowed by the Company or any
of its subsidiaries (or the payment of which is guaranteed by the Company or any
of its subsidiaries), whether such indebtedness or guarantee now exists, or is
hereafter created, if that default, event or other matter: (A) is caused by a
failure to pay principal of, or interest or premium, if any, on, such
indebtedness prior to the expiration of any grace period provided in such
indebtedness or guarantee on the date of such default, event or other matter (a
“Payment Default”); or (B) results in the acceleration or requirement for
payment of such indebtedness prior to its express maturity, and, in each case,
the principal amount of any such indebtedness, together with the principal
amount of any other such indebtedness under which there has been a Payment
Default or for which payment has been accelerated or required for payment prior
to maturity, aggregates US$40.0 million (or the US Dollar equivalent thereof) or
more;



--------------------------------------------------------------------------------

(iii) failure by the Company or any of its subsidiaries to pay final judgments
entered by a court or courts of competent jurisdiction or competent tribunal or
tribunals aggregating US$40.0 million (or the US Dollar equivalent thereof) or
more, which judgments are not paid, discharged or stayed for a period of 60 days
after such judgments have become final and non-appealable;

(iv) the Company or any of its significant subsidiaries (which for the purposes
of this paragraph (6) shall mean a significant subsidiary as defined in Rule
1-02(w) of Regulation S-X, but substituting “5 percent” for “10 percent” each
time the latter appears therein or any group of subsidiaries that, taken
together, would constitute a significant subsidiary defined as such)
(A) commences a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect (a “Bankruptcy Law”), (B) consents
to the entry of an order for relief against it in an involuntary Bankruptcy Law
case, (C) consents to the appointment of a custodian of it or for all or
substantially all of its property, (D) makes a general assignment for the
benefit of its creditors, (E) takes any corporate action, legal proceeding or
other procedure or step in relation to the adoption of a plan relating to its
liquidation, dissolution or voluntary winding up, or (F) generally is not paying
its debts as they become due;

(v) an involuntary case or other proceeding is commenced against the Company or
any of its significant subsidiaries (as defined above) with respect to it or its
debts under any Bankruptcy Law seeking the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
the Company or any of its significant subsidiaries or for any substantial part
of the property and assets of the Company or any of its significant subsidiaries
and such involuntary case or other proceeding remains undismissed and unstayed
for a period of 60 consecutive days; or an order for relief is entered against
the Company or any of its significant subsidiaries under any Bankruptcy Law; or

(vi) the Company fails to comply with any term of the written consent of the
Payee dated April 10, 2011 that was given in connection with the Payee’s
approval of the transactions contemplated by the Amalgamation Agreement.

Upon the occurrence of any Event of Default, the principal amount of this Note
plus accrued interest hereon through and including the date of payment will
become due and payable immediately without further action or notice.

(7) WAIVER OF PRESENTMENT. The Company hereby waives presentment, demand,
protest or notice of any kind in connection with this Note. Without prejudice to
the foregoing, any notice given by the Payee shall be deemed to be duly given to
the Company (i) if given by hand or sent by registered post or by courier using
an internationally recognized courier company, at the time of delivery at the
Company’s address: 200 Park Avenue, Florham Park, New Jersey 07932, or (ii) if
sent by fax, at its fax number: (973) 360-0538 at the time of transmission in
legible form. All payments under this Note shall be made without offset,
counterclaim or deduction of any kind.



--------------------------------------------------------------------------------

(8) GOVERNING LAW. THE INTERNAL LAW OF THE STATE OF NEW YORK WILL GOVERN AND BE
USED TO CONSTRUE THIS NOTE WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF
CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.

(9) EXPENSES. The Company shall pay all of the reasonable out of pocket expenses
of the Payee, its affiliates and their legal and financial advisors incurred in
connection with the preparation, execution, delivery and enforcement of this
Note.

(10) WITHHOLDING TAXES. All payments hereunder will be made free and clear of
and without withholding or deduction for or on account of any present or future
tax or other governmental charge (collectively, “Taxes”) assessed by Bermuda or
any other jurisdiction from or through which payment on this Note is made or in
which the Company is resident, unless the withholding or deduction of such Taxes
is then required by law, in which case the Company will pay such additional
amounts as may be necessary in order that the net amounts received in respect of
such payments, after such deduction or withholding, will not be less than the
amounts which would have been received in respect of such payments in the
absence of such deduction or withholding; provided, however, that no such
additional amounts will be payable with respect to: (a) any Taxes that would not
have been assessed but for the existence of a connection between the Payee and
the relevant taxing jurisdiction (other than the ownership of this Note); or
(b) any estate, inheritance, gift, sales, excise, transfer, personal property or
similar Taxes.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, THE UNDERSIGNED HAS CAUSED THIS INSTRUMENT TO BE DULY
EXECUTED AS OF THE DATE AND YEAR FIRST SET FORTH ABOVE.

 

    GLOBAL CROSSING LIMITED     By:     /s/ John Kritzmacher                  
Name: John Kritzmacher       Title: CFO